COURT OF APPEALS FOR THE
                                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                                       ORDER ON MOTION

Cause number:                       01-15-00195-CV
Style:                              N.G. v. Department of family and Protective Services

Date motion filed*:                 March 10, 2015
Type of motion:                     Motion for extension of time to file clerk’s record
Party filing motion:                District clerk
Document to be filed:               Clerk’s record

Is appeal accelerated?        Yes

If motion to extend time:
         Original due date:                               March 9, 2015
         Number of previous extensions granted:                            Current Due date
         Date Requested:                                  March 20, 2015

Ordered that motion is:

                   Granted
                    If document is to be filed, document due: March 20, 2015
                             The Court will not grant additional motions to extend time.
                   Denied
                   Dismissed (e.g., want of jurisdiction, moot)
                   Other: _____________________________________
          Because this is a termination case, the Court is required to bring this appeal to final disposition within 180
          days of the date the notice of appeal was filed so far as reasonably possible. See Tex. R. Jud. Admin. 6.2,
          reprinted in TEX. GOV’T CODE ANN., tit. 2, subtit. F app. (West 2013). Accordingly, no further extensions
          will be granted.



Judge’s signature: /s/ Russell Lloyd
                   

Panel consists of       ____________________________________________

Date: March 12, 2015




November 7, 2008 Revision